Case 5:20-cr-00006-RWS-CMC Document 19 Filed 07/01/20 Page 1 of 2 PageID #: 39


                           United States District Court
                                  EASTERN DISTRICT OF TEXAS
                                     TEXARKANA DIVISION




 UNITED STATES OF AMERICA                         §
                                                  §
 v.                                               §                          5:20-CR-6
                                                  §
 CLIFFORD RUSSELL HARRIS                          §


                                 ORDER ADOPTING
                         THE REPORT AND RECOMMENDATION
                      OF THE UNITED STATES MAGISTRATE JUDGE

         The above-styled matter was referred to the Honorable Caroline Craven, United States

 Magistrate Judge, for administration of a guilty plea under Rule 11 of the Federal Rules of Criminal

 Procedure. Judge Craven conducted a hearing on June 16, 2020, in the form and manner prescribed

 by Federal Rule of Criminal Procedure 11 and issued a Report and Recommendation (document

 #18). Judge Craven recommended that the Court accept Defendant’s guilty plea and conditionally

 approve the plea agreement. She further recommended that the Court finally adjudge Defendant

 as guilty of Count 1 of the Information, which charges a violation of 18 U.S.C. §1365(a), tampering

 with consumer products. The Court is of the opinion that the Report and Recommendation should

 be accepted. It is accordingly ORDERED that the Report and Recommendation of the United States

 Magistrate Judge (document #18) is ADOPTED. It is further

         ORDERED that the Defendant’s guilty plea is accepted and approved by the Court. Further,

 the plea agreement is approved by the Court, conditioned upon a review of the presentence report.

 It is finally

         ORDERED that, pursuant to the Defendant’s plea agreement, the Court finds the Defendant

 GUILTY of Count 1 of the Information in the above-numbered cause and enters a JUDGMENT
Case 5:20-cr-00006-RWS-CMC Document 19 Filed 07/01/20 Page 2 of 2 PageID #: 40


 OF GUILTY against the Defendant as to Count 1 of the Information.


        SIGNED this 1st day of July, 2020.



                                                        ____________________________________
                                                        ROBERT W. SCHROEDER III
                                                        UNITED STATES DISTRICT JUDGE




                                              2
